Citation Nr: 0605072	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance (A&A) of another 
person or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1972 to July 1974, 
and from June 1978 to September 1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 1998 rating action that denied SMP based on 
the need for A&A or at the housebound rate.  The veteran 
filed a Notice of Disagreement in December 1998, and the RO 
issued a Statement of the Case (SOC) in February 2000.  The 
veteran filed a Substantive Appeal in March 2000.

In April 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO by rating action of April 2003 continued the denial of SMP 
based on the need for A&A or housebound status, and issued 
Supplemental SOCs (SSOCs) subsequently that month, in January 
2004, and in September 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's disabilities include a depressive disorder; 
schizophrenia; headaches; hypertension; thoracolumbar strain; 
right knee internal derangement; and left shoulder 
dislocation residuals.  

3.  The veteran's disabilities do not render him unable to 
care for most of his daily needs without requiring A&A; he is 
neither bedridden nor a patient in a nursing home.

4.  The veteran does not have a single disability ratable as 
100 percent disabling, and he is not housebound in fact.


CONCLUSIONS OF LAW

1.  The criteria for an award of SMP based on A&A are not 
met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005). 

2.  The criteria for an award of SMP based on housebound 
status are not met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.351(d) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the February, June, July, and September 1997 and 
January 1998 RO letters, the August 1998 rating action, the 
October 1998 RO letter, the February 2000 SOC, the September 
2000 and March 2002 RO letters, the April 2003 rating action 
and SSOC, the September and December 2003 RO letters, the 
January 2004 SSOC, the March and September 2004 RO letters, 
the September 2005 SSOC, and the November 2005 RO letter, the 
RO variously notified the veteran and his representative of 
the legal authority governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The Board also notes that the September and December 2003 RO 
letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2003 RO letters specifically informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The January 2004 SSOC specifically 
notified the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not, nor could they have been provided to 
the veteran prior to the 1998 rating action on appeal, 
inasmuch as the VCAA was not enacted until 2000.  However, 
the Board finds that the lack of any pre-adjudication notice 
in this matter does not prejudice the appellant in any way.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to this appeal, any delay 
in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
Additionally, the Board finds that all necessary development 
of the claim herein decided has been accomplished, and that 
no further action is needed to satisfy the duty to assist in 
connection with it.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available pertinent post-service private and VA 
medical records from 1996 to 2005, and affording him several 
comprehensive VA examinations; reports of those examinations, 
as well as comprehensive medical records underlying the 
September 1996 Social Security Administration (SSA) decision 
finding the veteran entitled to disability benefits, have 
been associated with the record and considered in 
adjudicating this claim.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional, existing evidence 
pertinent to the claim currently under consideration that has 
not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.

II.  Analysis

Historically, by rating action of August 1998, the RO granted 
a permanent and total disability rating for pension purposes 
(P/T) from January 1997, and denied SMP based on the 
following disabilities: a depressive disorder, evaluated as 
30 percent disabling; thoracolumbar strain, evaluated as 20 
percent disabling; right knee internal derangement, evaluated 
as 20 percent disabling; left shoulder dislocation residuals, 
evaluated as 10 percent disabling; and hypertension, 
evaluated as            10 percent disabling, for a combined 
disability rating of 60 percent.  By rating action of April 
2003, the RO continued the denial of SMP based on the 
abovementioned disabilities plus schizophrenia, evaluated as 
30 percent disabling, and headaches, assigned a 
noncompensable rating, for a combined disability rating of  
80 percent.

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.351(a)(1).  The need for A&A means helplessness or being 
so nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which a veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors. 

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP either based on A&A or at the housebound rate are not 
met.  

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular A&A of another person.  Although in 
September 1996 the SSA found the veteran entitled to 
disability benefits from May 1996 as a result of a major 
depressive disorder with psychotic features and a cognitive 
disorder, with an assigned Global Assessment of Functioning 
(GAF) score of 45, that prevented him from dealing with work 
stress, co-workers, and supervisors, the SSA decision and 
underlying medical records did not indicate that any 
psychiatric or other disability rendered the veteran so 
helpless that he required the regular A&A of another person.  
(The Board notes that, according to the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  According to DSM-IV, a GAF score between 41 and 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).) 

Medical records of J. Abrams, M.D., show treatment and 
evaluation of the veteran for left shoulder dislocation 
residuals from August 1996 to March 1998, with surgery in 
July 1997 and thereafter improvement with physical therapy.  
A November 1997 functional capacity assessment from the 
Impact Physical Therapy & Work Injury Center noted that the 
veteran's hypertension was controlled with medication, and 
that he could work a 6- to 7-hour day in a sedentary job 
which required minimal to no lifting, carrying, or push/pull 
or overhead reaching.

On January 1998 VA general medical examination, the veteran 
stated that he was able to walk a mile before becoming short 
of breath, and that he had never been hospitalized for his 
high blood pressure.  Examination showed that carriage, 
posture, and gait were within normal limits.  After 
psychiatric examination, the diagnosis was depressive 
disorder, and a GAF score of 65 was assigned.  According to 
DSM-IV, a GAF score between 61 and 70 is indicative of some 
mild symptoms (e.g. a depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
having some meaningful interpersonal relationships.

On July 1998 VA cardiovascular examination, it was noted that 
the veteran did not have any heart problems; he got 
occasional chest pain, but there was no definite cardiac 
involvement or myocardial infarction noted.  On examination, 
carriage and posture were normal, but gait was antalgic.  The 
diagnosis was hypertension, and the veteran's blood pressure 
was noted to be well-controlled with medication.

Of record is an examination report from a private physician 
that was received in October 1998 and conducted for the 
purpose of determining housebound status or the permanent 
need for regular A&A.  The veteran complained of left 
shoulder and chronic low back pain and right knee pain and 
swelling, but the examiner opined that the veteran was able 
to perform activities of daily living.  He stated that the 
veteran's back and right knee symptoms were reported to 
restrict walking to less than 15 minutes; that he was able to 
walk 5 or 6 blocks without the assistance of another person; 
and that a cane had been prescribed.

In a December 1998 medical report prepared for the purpose of 
determining housebound status or the permanent need for 
regular A&A, a VA nurse practitioner opined that the veteran 
needed assistance with personal care and activities of daily 
living, and noted that he was able to walk without the 
assistance of another person.  The diagnoses were 
hypertension, depression, degenerative joint disease, tobacco 
abuse, and multiple medications, and she checked a box 
certifying that the veteran required the daily personal 
health care services of a skilled provider without which he 
would require hospital, nursing home, or other institutional 
care.  In a March 1999 medical report, the same VA nurse 
practitioner opined that the veteran required assistance with 
all activities of daily living to be maintained in the 
community, and noted that he was able to walk without the 
assistance of another person.  The diagnoses were 
hypertension, depression, degenerative joint disease, tobacco 
abuse, and hyperlipidemia, and she checked a box certifying 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home, or other institutional care.  

February 1999 VA outpatient records noted the veteran's 
complaint of low back pain that at times confined him to bed 
from 3 days to a week.  After examination, the assessment was 
low back pain with inconsistent examination not correlating 
with the degree of subjective complaints, and with 
significant psychologic components.

On August 1999 VA psychiatric examination, the veteran stated 
that he required assistance for routine personal care, such 
as dressing and bathing.  After examination, the diagnosis 
was depressive disorder, and a GAF score of 75 was assigned.  
According to DSM-IV, a GAF score between 71 and 80 is 
indicative of transient symptoms that are expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument), with no more than 
slight impairment in social, occupational, or school 
functioning.

Although on August 1999 VA general medical examination the 
veteran complained of occasional chest pain and shortness of 
breath on exertion, he was noted to be able to walk for about 
2 blocks.  He lived with a girlfriend who helped him with 
certain daily activities.  After examination showing normal 
gait and posture, the examiner opined that the veteran could 
perform activities of daily living, although he needed help 
with cooking and cleaning, and noted that he had no definite 
heart disease, and that his hypertension was under good 
control.

On August 1999 VA orthopedic examination, the veteran 
complained of low back and left shoulder pain, and right knee 
pain when walking on stairs, but he had no pain on extended 
walks.  He fatigued easily and lacked endurance, but could 
walk for 2 blocks, and had a normal gait on current 
examination.  There was full range of left shoulder motion 
with discomfort in the acromioclavicular joint, and full 
range of lumbosacral spine motion without spasm.

On March 2001 VA outpatient examination, the veteran was 
noted to use eyeglasses for reading.  His hypertension was 
noted to be stable.  On July optometric examination, vision 
was 20/20 bilaterally; the assessment was blurred vision.  A 
November exercise stress test was negative for ischemia.

On September 2002 VA orthopedic examination which showed low 
back pain and likely muscle spasm, the examiner noted that 
the veteran's activities of daily living were fairly normal.  
On psychiatric examination, it was noted that the veteran 
spent most of his time mostly going for walks.  The diagnosis 
was major depression, and a GAF score of 45 was assigned. 

On March 2003 VA examination to determine the veteran's need 
for A&A or housebound benefits, the veteran was noted to be 
currently living with a friend who helped him with occasional 
activities of daily living.  Current examination showed a 
normal gait, and he was able to dress and undress alone.  The 
eyes were normal.  Lumbar spine range of motion was intact, 
and there was no acute joint swelling.    

In June 2003, the veteran was hospitalized at the St. Francis 
Medical Center with complaints of muscle cramps after working 
outside for the last 2 days planting flowers.  He denied 
chest pain and headaches.  The primary diagnosis was heat 
exhaustion, and the veteran's hypertension and depression 
were noted to have been stable during his hospital stay.  

On April 2004 VA examination to determine the veteran's need 
for A&A or housebound benefits, the veteran was noted to be 
living with his girlfriend who took care of him, helping him 
to put on his socks and shoes.  A typical day for the veteran 
showed him able to walk, go downstairs and outside and talk 
to a friend, and walk around the block a couple of times.  He 
had a shower seat for bathing, and was able to pay his bills 
by himself.  He arrived for the current examination alone, by 
bus.  On current examination, muscle strength was 5/5 
bilaterally, and the veteran was able to ambulate without a 
cane.  There were no obvious back deformities, and only a 
slight left shoulder abnormality.  The diagnoses were 
uncontrolled hypertension, because the veteran ran out of 
medication; history of depression, currently on no 
medications; and multiple complaints relating to the back and 
shoulder.  The physician opined that the veteran required 
some assistance with preparation of food and with other 
activities of daily living most likely secondary to 
psychiatric illness rather than physical problems.

On September 2004 VA psychiatric examination, the veteran 
reported symptoms of depression that seemed to be moderate to 
severe in nature.  On mental status examination, mood was 
depressed, but speech and thought process and content were 
normal, insight and judgment were fair, and there were no 
perceptual problems.  After a review of the veteran's social 
and additional functioning, the examiner noted that the 
veteran was unable to work primarily because of shoulder, 
back, and knee pain, and opined that his psychiatric problems 
did not prevent him from obtaining employment, and that he 
was competent and able to take care of his activities of 
daily living.  The diagnosis was major depression, and a GAF 
score of 45 was assigned.  In a June 2005 addendum to the 
examination report, the physician stated that the veteran's 
psychiatric problems did not affect his activities of daily 
living. 

While the veteran reports, and the record confirms, his 
limited mobility and endurance stemming from his shoulder, 
back, and knee disabilities, the Board finds that his overall 
disability picture does not prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The medical evidence in this case contains no 
credible evidence of an inability to perform most of the 
functions associated with daily living, and the veteran is 
clearly not bedridden.  In this regard, the Board finds the 
December 1998 and March 1999 VA nurse practitioner's opinions 
that the veteran required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home, or other institutional care to be of 
limited probative value in determining entitlement to A&A, 
inasmuch as they are conclusory and unsupported by the meager 
clinical findings on her examinations.  Rather, the Board 
ascribes greater probative value to the numerous examinations 
and evaluations of the veteran's physical and psychiatric 
condition from 1996 to 2005 by physicians, who have 
marshalled detailed clinical findings on examinations to 
support the conclusion that the veteran's overall disability 
picture does not prevent him from protecting himself from the 
hazards or dangers incident to his daily environment, and 
that he is able to perform most of the functions associated 
with daily living.  The Board thus finds these physicians' 
opinions to be dispositive of the question of whether the 
veteran requires A&A, and that these most persuasive medical 
opinions to specifically address the matter of whether the 
veteran requires A&A due to his disabilities militate against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
 
Second, with respect to the question of entitlement to SMP at 
the housebound rate, the Board initially observes that this 
benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.  
Moreover, the medical evidence of record from 1996 to 2005 
clearly demonstrates that the veteran is not permanently 
bedridden.  Rather, he appears to be capable of leaving his 
home or the immediate premises as needed; clearly, then, he 
is not housebound in fact.  Since the prerequisites for 
benefits at the housebound rate have not been met, the Board 
finds that an award of SMP based on that rate is not 
warranted.

For all the foregoing reasons, the appeal in the claim for 
SMP based on A&A or at the housebound rate must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,  1 Vet. App. 49, 53-56 (1990).


ORDER

SMP based on the need for A&A or housebound status is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


